ORDER DENYING MOTION FOR PARTIAL SUMMARY JUDGMENT
On April 16, 2002, we denied defendants motion for partial summary judgment. In essence, we determined that there were still genuine issues of material fact to be resolved which would require a trial. Almost one year later, on April 2, 2003, defendant renewed their same motion, citing more or less the same evidence but interpreting it in a different light. There is no basis for reconsideration of a denial of a summary judgment motion. We will not entertain a motion which asks us to undertake the same analysis we have already undertaken.
Ironically, at oral argument counsel stated “judicial economy” as one reason for reconsideration, in that we would be spared having to sit through six or more days of trial. But “judicial economy” is just not a factor that a T.C.R.C.P. 56 evaluation admits. The Court may not abdicate its responsibility to provide a forum for resolving factual disputes simply because it might save it time. If anything is a waste of judicial economy, it is duplicitous motions requiring the Court’s attention.
*104Defendant’s motion for partial summary judgment is denied.
It is so ordered.